UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April30, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-21287 PEERLESS SYSTEMS CORPORATION (Exact name of Registrant as Specified in its Charter) Delaware 95-3732595 (State or Other Jurisdiction (I.R.S. Employer of Incorporation or Organization) Identification No.) 300 Atlantic Street, Suite 301, Stamford, CT (Address of Principal Executive Offices) (Zip Code) (203)350-0040 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. þ Yes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).þYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).¨YesþNo The number of shares of common stock outstanding as of June 3, 2012 was 3,555,064. PEERLESS SYSTEMS CORPORATION INDEX FORWARD—LOOKING STATEMENTS 3 PART I—FINANCIAL INFORMATION 4 Item1 — Financial Statements. 4 Item2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations.
